Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
In the Claims filed on 04/01/2020:

In Claim 1, line 1, the phrase “the pressure” needs to be changed to “pressure”. 
In Claim 6, line 2, the phrase “a respective one” needs to be changed to “the respective one”. 
In Claim 8, line 1, the phrase “the pressure” needs to be changed to “pressure”. 

Appropriate corrections are respectfully requested.


In the Drawings filed on 04/01/2020:
Reference number “43” denoting a “rear bounding wall” is missing in the drawings. It appears that the reference number “48” in Fig. 4 is pointing to a “rear bounding wall” and as such would need to be changed to “43”.
Reference numbers “54” (power supply) and “56” (battery) are pointing to the same element in Fig. 5. Applicant is suggested to amend Fig. 5 such that the block denoting “Power Source” includes another block within it to denote “battery”, whereby the reference number “54” would point to the block “Power Source” and reference number “56” would point to the block inside the “Power Source” block. In order to avoid abandonment of the application, applicant must make these above drawing changes.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784